internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cp e ep t date see ihareae sin legend state a county c employer e university u medical school m board b plan x plan y this letter is in response to a ruling_request dated date march plans x d as supplemented by letters dated date and date concerning whether and y qualify as governmental plans under section of the internal revenue page your authorized representative has submitted the following facts and representations employer e operates as a tertiary care academic medical a employer e of the internal_revenue_code and is the state a legislature enacted session law center providing medical services to the citizens of county region in state a employer e was incorporated under the laws of state a on february is organized as a nonprofit tax exempt charitable_organization under section s01 c determination_letter issued by the internal_revenue_service recognizing its status under sec_501 of the code which authorized and empowered county c subdivision of state a e under this legislation county c leased to employer e the county c property and facilities where the hospital operates prior to the conveyance described herein employer e was controlled by a c eight members of the board_of trustees were nominated by board b which is the board_of governors of university u and the entire state a university system the state a university system including university u a member board_of trustees appointed by county to appoint trustees to operate employer an instrumentality of state in receipt of a a political in is c in employer e entered into an affiliation also a part of the state a agreement with medical school m university system through which employer e and medical school m agreed to utilize their combined resources to provide quality medical services to the citizens of state a employer e and medical school m intended that the affiliation agreement render unnecessary the construction and operation of a separate teaching hospital owned by state a medical school m adjacent to employer e and pursuant to the affiliation agreement furnishes employer e with physicians from its faculty faculty members chair most of employer e’s clinical departments and supervise the respective hospital department’s operations medical school m reimburses employer e for certain normal costs associated with utilities insurance and security joint undertakings of employer e and medical school m are paid for on employer e for medical resident costs unrelated to the direct care of patients employer e annually reimburses medical school m for services provided by the medical directors and chiefs of service patients are the major source of employer e's operating funds a pro_rata basis and medical school m reimburses is on date county c contractually agreed to convey the hospital facilities to employer e and the parties consummated the conveyance on september legally complete the conveyance county c and employer e had to comply with the state a general statute sec_131e-8 in order to k o page a hospital facility in order to meet the requirements of a community general hospital open to the nonprofit corporation is legally bound to sec_131e-8 authorizes a municipality to sell or convey toa nonprofit corporation organized under chapter 55a of the state a general statutes any rights it has in as long as operate the hospital as the general_public under sec_131e-8 a nonprofit corporation and the municipality must agree with respect to the services to be provided to indigent patients employer e’s board adopted amended and restated articles of incorporation on september chapter 55a employer e sec_131e-8 requires the municipality and the corporation to agree that should the corporation fail to comply with certain terms and conditions the hospital property shall revert to the municipality under the conveyance agreement of date the agreement county c and board b appoint all of employer e’s board members it charged with all authority and responsibility for overseeing and managing employer e’s affairs and is involved in employer e's finances and expenses through approval of employer e's budget employer e’s every day operations are carried out by its staff and managers under the supervision of the president who is appointed by and evaluated by employer e’s board and acts as is represented that employer e’s board is a duly authorized representative of employer e’s board is now organized under chapter 55a the agreement contains the terms conditions and restrictions summarized in part below a member board will govern employer e’s affairs county c will appoint percent of the board and board b will appoint the remaining percent county c and board b may remove their appointed trustees for cause the trustees will serve for years not to exceed consecutive terms and their terms will be staggered employer e must obtain written county c consent prior to any future amendment to employer e’s articles of incorporation or bylaws relating to board appointment violation of any of these governance provisions will result in county c’s discretionary right to cause-a reversion of ownership rights in the hospital after the reorganization is completed employer e will own maintain and operate the hospital as hospital open to the general_public without regard to ability to pay and free of discrimination based upon race creed color sex or national origin a community general employer e will continue to provide indigent care services without regard to ability to pay for those services consistent with employer e’s historical practice and eh page expenditures employer e’s historical and current practice is to provide care regardless of race color creed social status national origin or ability to pay employer e must obtain the written approval of county c prior to subjecting the hospital real_property to any mortgage deed_of_trust or similar encumbrance employer e’s breach of this covenant will result in county c's discretionary right to cause a reversion of ownership rights in the hospital employer e must obtain the written consent of county c prior to any sale lease or other_disposition of hospital real_property employer c’s breach of this covenant will result in county c’s discretionary right to cause a reversion of ownership rights in the hospital employer e may not sell or merge the hospital without all net_proceeds from any sale or merger will accrue to the prior written consent of county c given county c employer e’s breach of this covenant will result in county c’s discretionary right to cause a reversion of ownership rights in the hospital if such consent is in order to maintain operational flexibility employer e may dispose_of certain hospital assets in a manner consistent with standard hospital financing practices however the agreement prohibits the disposition of assets if the disposition would impair the functional utility of the hospital or materially reduce the scope of medical services provided within county c employer e must obtain written approval from county c for any disposition of assets if the value of the assets exceeds percent of employer e’s unrestricted fund balance as shown on employer e’s audited financial statements for its most recent fiscal_year employer e’s breach of this covenant will result in county c’s discretionary right to cause a reversion of ownership rights in the hospital employer e must maintain its status as a code-section sol c charitable_organization employer e’s breach of this covenant will result in county c’s discretionary right to cause a reversion of ownership rights in the hospital employer e must strive to maintain the financial integrity of the hospital should employer e fail to maintain minimum long-term debt and cash cushion ratios employer e must notify county c and engage a consultant to determine the steps necessary to correct the failure at county c’s discretion ownership rights in the hospital will revert to county c if employer e fails to follow the consultant’s recommendations page all ownership rights in the hospital and hospital- related property will automatically revert to county c of the following occurs if any a b c d employer e fails to maintain the level of indigent care consistent with its historical practice employer e fails to maintain the hospital as a community general hospital open to the general_public employer e fails to maintain the hospital’s accreditation or to have its accreditation reinstated within a period specified by the joint commission on accreditation of health care organizations or an equivalent accrediting organization or agency or employer e dissolves without a successor nonprofit corporation approved by county c to carry out the terms and conditions of the agreement employer e must continue to maintain its affiliation with medical school m according to the affiliation agreement between medical school m county c and employer e will continue to serve as the primary academic teaching hospital of medical school m the hospital employer e must provide county c with an annual audit confirming its compliance with the terms of the agreement employer e’s board meetings must remain open to the general_public other than as permitted under the state a open meetings law employer e must provide notice to the county c board_of commissioners of all meetings of employer e’s board upon the county c board members’ execution of confidentiality agreements employer e must provide the county c board-members with access to all closed sessions of employer e’s board employer e continues to operate the hospital as it did prior to the conveyance employer e retained the same employees it had prior to the conveyance employer e established and maintains the following employee retirement plans for the purpose of providing retirement and other_benefits for its employees plan x qualified defined benefit pension_plan sharing plan meeting the requirements of sec_401 k code adopted before may with sec_1_401_k_-1l e of the income_tax regulations and maintained in accordance and plan y a profit a of the page based on the above facts and representations you have requested a ruling that plans x and y are governmental plans within the meaning of sec_414 of the code sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a an agency or plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power it holds that one of the most important factors to be considered in determining whether an organization is instrumentality of the united_states or any state or political_subdivision thereof is the degree of control that the state or federal government has over the organization's everyday operations other factors listed in revenue_ruling include the organization operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above factors are considered in determining whether an organization is an agency of a government the mere satisfaction of one or all of the factors is not necessarily determinative whether there is specific_legislation creating the manner in which the organization's trustees or the source of funds for the organization employer e was established by state statute its everyday operations are carried out by its staff and managers under the supervision of employer e’s president however the governmental entities county c and board b have control_over such operations county c and board b appoint all directors and may remove their appointed trustees for cause the board members are appointed for staggered five-year terms employer e's articles of incorporation and bylaws provisions regarding board appointment may not be amended without prior written consent of county c employer e’s board composition on a continuing basis board meetings must remain open to the general_public and even closed meetings are open to county c upon execution of confidentiality agreements as a result governmental entities control employer e’s board is charged with all authority and responsibility for overseeing and managing employer e's affairs employer e’s president is appointed by and evaluated by employer e’s board and acts as representative of that board through its affiliation agreement a duly authorized page with employer e medical school m governed by board b provides the hospital with most of its clinical department chairpersons who supervise the respective hospital department’s operations employer e’s board is involved with employer e’s finances and expenses through its approval of employer e’s budgets as expressed in the agreement’s provisions county c has required employer e to maintain financial health employer e must hire a financial consultant if it does not maintain minimum debt service coverage and cash cushion ratios set forth in the agreement the consultant will recommend the steps necessary to improve employer e’s financial condition if employer e fails to follow the consultant’s recommendations the agreement grants a discretionary right of reversion of hospital property to county c employer e may not encumber sell lease or otherwise dispose_of hospital real_property without prior written approval of county c a sale of the hospital is approved county c receives any net_proceeds further employer e must provide an annual audit report to county c confirming compliance with all of the agreement’s terms and conditions if thus county c and board b retain considerable control_over employer e’s daily operations through their power to appoint and remove employer e’s board_of trustees and county c’s authority to monitor employer e’s financial affairs in addition medical school m through its faculty members directly supervises the operation of the employer e clinical departments that are chaired by such faculty members accordingly based on the above facts and representations we conclude that plans x and y are governmental plans within the meaning of sec_414 of the code under sections dollar_figure and dollar_figure of revproc_99_4 this ruling may only be relied upon by employer e i r b other taxpayers including subsidiaries and affiliates of employer e may not rely on this ruling - page in accordance with a power_of_attorney on file in this office the original of this letter is being sent to the authorized representative you have designated with a copy to you and another copy to the second authorized representative designated by you sincerely yours treanss v lean frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice
